Exhibit 10.1

SEQUOIA ENTERPRISES, L.P.

VESSEL PARTNERS, L.P.

October 8, 2008

BDO Seidman, LLP

Ladies and gentlemen

In connection with BDO Seidman, LLP’s audit of the consolidated financial
statements of Diedrich Coffee, Inc. (the “Company”) as of and for the year ended
June 25, 2008, Sequoia Enterprises, L.P. (“Sequoia”) and Vessel Partners, L.P.
(“Vessel” and collectively with Sequoia, the “Lenders”) make the following
commitments:

 

  1. The Lenders commit to provide additional financial support to the Company
on commercially acceptable terms not to exceed $5 million over the course of 18
months from the date of this letter. Such amount will provide cash flow
sufficient to operate the Company on a going concern basis during that period.

 

  2. To evidence the commitment in the paragraph above, the Lenders will enter
into a $5 million commitment letter or note agreement with the Company as soon
as possible and no later than 15 days from the date of this letter.

 

  3. In addition to the above, Sequoia will also extend the maturity date on
commercially acceptable terms on the $2 million note purchase agreement with the
Company that is set to expire on March 31, 2009. The maturity of the note will
be extended to at least March 31, 2010.

 

  4. The Lenders will not require that the Company agree to any covenants more
onerous than those presently existing in the agreements between the Company and
Sequoia.

 

  5. The Lenders have the intent and the ability to fully fund the financial
commitments that are outlined in this letter.

 

  6. I have the authority as the General Partner of each of Sequoia Enterprises,
L.P. and Vessel Partners, L.P. to make investment decisions and financial
commitments outlined in this letter.

 

  7. The Lenders’ commitments set forth in this letter shall immediately cease
and terminate if the Company receives gross proceeds from any transaction of $5
million or more or enters into a credit or loan agreement with a party other
than the Lenders for at least $5 million.

 

Sincerely, /s/ Paul Heeschen

Paul Heeschen

General Partner, Sequoia Enterprises, L.P.

General Partner, Vessel Partners, L.P.